Exhibit 10.1

Execution Version

 

 

 

THIRD AMENDMENT

TO

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of February 10, 2017

To be effective as of December 31, 2016

among

SESI, L.L.C.,

as the Borrower,

SUPERIOR ENERGY SERVICES, INC.,

as Parent,

JPMORGAN CHASE BANK, N.A.

as Administrative Agent

and

the Lenders Party Hereto

 

 

 



--------------------------------------------------------------------------------

THIRD AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

THIS THIRD AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is entered into as of February 10, 2017 to be effective as of the
Third Amendment Effective Date (as defined below) by SESI, L.L.C., a limited
liability company duly formed and existing under the laws of the State of
Delaware (the “Borrower”), Superior Energy Services, Inc., a corporation duly
formed and existing under the laws of the State of Delaware (the “Parent”) each
of the undersigned Guarantors (together with the Borrower and Parent, the “Loan
Parties”), each of the undersigned Lenders, JPMORGAN CHASE BANK, N.A., as
administrative agent for the Lenders (in such capacity, together with its
successors in such capacity, the “Administrative Agent”) and as an Issuing
Lender, BANK OF AMERICA, N.A., as an Issuing Lender, and CITIBANK, N.A., as a
new Issuing Lender (the “New Issuing Lender”).

R E C I T A L S

A. The Borrower, the Parent, the Administrative Agent, the Lenders and JPMorgan
Chase Bank, N.A., and Bank of America, N.A., each as Issuing Lenders
(collectively, in such capacities, the “Existing Issuing Lenders”) are parties
to that certain Fourth Amended and Restated Credit Agreement dated as of
February 22, 2016 (as amended by the First Amendment to the Fourth Amended and
Restated Credit Agreement, dated as of July 13, 2016, and the Second Amendment
to the Fourth Amended and Restated Credit Agreement, dated as of October 25,
2016, the “Credit Agreement”), pursuant to which the Lenders have made certain
credit available to and on behalf of the Borrower.

B. The Borrower has requested and the Administrative Agent, Existing Issuing
Lenders, the New Issuing Lender and Lenders constituting the Required Lenders
have agreed to make certain changes to the Credit Agreement as set forth herein.

C. NOW, THEREFORE, to induce the Administrative Agent, Existing Issuing Lenders,
the New Issuing Lender and the Lenders party hereto to enter into this Amendment
and in consideration of the premises and the mutual covenants herein contained,
for good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

Section 1. Defined Terms. Each capitalized term used herein but not otherwise
defined herein has the meaning given such term in the Credit Agreement, as
amended by this Amendment. Unless otherwise indicated, all article, exhibit,
section and schedule references in this Amendment refer to articles, exhibits,
sections and schedules of the Credit Agreement.

Section 2. Amendments to Credit Agreement.

2.1. New Issuing Lender.

(a) Issuing Lender. The Borrower has requested that the New Issuing Lender
become an Issuing Lender under the Credit Agreement and the New Issuing Lender
agrees to become an Issuing Lender. The Administrative Agent consents to the New
Issuing Lender becoming an Issuing Lender.

(b) L/C Commitments. The Administrative Agent, the Existing Issuing Lenders and
the New Issuing Lender consent to the reallocation of the L/C Commitments
pursuant to Section 2.11 hereof.



--------------------------------------------------------------------------------

(c) Alternate Currency. The Borrower has requested, and the New Issuing Lender
consents to, the following currencies being designated as Alternate Currencies
with respect to Letters of Credit issued by the New Issuing Lender: Australian
Dollars, Bahts, Dirhams, Euros, Indian Rupees, Kuwaiti Dinars, New Zealand
Dollars, Norwegian Kroners, Reais, Ringgits, Rupiah, Singapore Dollars, Saudi
Riyals and, the lawful currency of the Federal Republic of Nigeria, the Nigerian
Niara.

2.2. Global Amendment. All references in the Credit Agreement to “Issuing Bank”
are hereby replaced with “Issuing Lender.”

2.3. Amendments to Section 1.1.

(a) The following definitions are hereby added where alphabetically appropriate:

“Additional Lender” has the meaning assigned to such term in Section 2.21(a).

“Consolidated Cash Balance” means, at any time, (a) the aggregate amount of cash
and Cash Equivalents, marketable securities, treasury bonds and bills,
certificates of deposit, investments in money market funds, commercial paper, in
each case, held or owned by (either directly or indirectly), credited to the
account of or would otherwise be required to be reflected as an asset on the
balance sheet of the Parent and its Subsidiaries (to the extent such amounts are
attributable to a U.S. Person) less (b) the sum of, without duplication, (i) any
cash or Cash Equivalents used to pay payroll, payroll taxes, other taxes,
employee wage and benefit payments and trust and fiduciary obligations or other
obligations of the Parent or any Subsidiary to third parties and for which the
Parent or such Subsidiary has issued checks or has initiated wires or ACH
transfers (or will issue checks or initiate wires or ACH transfers within ten
(10) days) in order to pay, (ii) other amounts for which the Parent or such
Subsidiary has issued checks or has initiated wires or ACH transfers but have
not yet been subtracted from the balance in the relevant account of the Parent
or such Subsidiary and (iii) while and to the extent refundable, any cash or
Cash Equivalents of the Parent or any Subsidiaries and constituting purchase
price deposits held in escrow pursuant to a binding and enforceable purchase and
sale agreement with a third party containing customary provisions regarding the
payment and refunding of such deposits, in each case under this clause (b), only
to the extent attributable to a U.S. Person.

“Consolidated Cash Balance Threshold” means $50,000,000.

“Incremental Increase” has the meaning assigned to such term in Section 2.21(a).

“Reduced Leverage Date” means the first date on which the Total Leverage Ratio
shall be less than 4.00 to 1.00.

“Third Amendment” means that certain Third Amendment to the Fourth Amended and
Restated Credit Agreement, dated as of February 10, 2017 among the Borrower,
Parent, the Administrative Agent and the Lenders party thereto.

 

2



--------------------------------------------------------------------------------

“Third Amendment Effective Date” has the meaning set forth in the Third
Amendment.

“Total Leverage Ratio” means the ratio, determined on a Pro Forma Basis, of
(i) the Funded Indebtedness of the Parent and its Subsidiaries determined on a
consolidated basis as of the end of the fiscal quarter most recently ended for
which financial statements have been delivered pursuant to Section 6.1 (the
determination date) to (ii) EBITDA for the four fiscal quarters ending with such
determination date.

(b) The defined term “Unrestricted Cash Balance” is hereby deleted.

(c) The following defined terms are hereby amended and restated as follows:

“Pro Forma Basis” means, following a Permitted Acquisition, the calculation of
the Funded Indebtedness, Additional Contingent Consideration, Interest Expense
and EBITDA components of the Secured Debt Ratio, Consolidated Net Debt Ratio,
Total Leverage Ratio and Interest Coverage Ratio for the fiscal quarter in which
such Permitted Acquisition occurred and each of the three fiscal quarters
immediately following such Permitted Acquisition with reference to the audited
historical financial results of the Person, business, division or group of
assets acquired in such Permitted Acquisition (or if such audited historical
financial results are not available, such management prepared financial
statements as are acceptable to the Administrative Agent) and the Borrower and
its Subsidiaries for the applicable test period after giving effect on a Pro
Forma Basis to such Permitted Acquisition and assuming that such Permitted
Acquisition had been consummated at the beginning of such test period. For
purposes of calculating EBITDA on a Pro Forma Basis, the Borrower may exclude
expenses reasonably believed by the Borrower will be saved as a result of the
Acquisition, but only to the extent consistent with Regulation S-X of the
Securities Act of 1933, as amended.

“EBITDA” means Net Income plus, to the extent deducted in determining Net
Income, (a) Interest Expense, (b) Income Taxes, (c) depreciation and depletion
expense, (d) amortization expense, (e) non-cash charges, (f) extraordinary
non-cash losses, (g) any costs, expenses and charges relating to severance, cost
savings, operating expense reductions, facilities closing, consolidations, and
integration costs, and other restructuring charges or reserves, provided that
the aggregate amount included pursuant to this clause (g) shall not exceed
$60,000,000 for the four fiscal quarters most recently ended as of such date of
determination, (h) any non-cash losses or charges resulting from any Rate
Management Transaction resulting from the requirements of ASC Section 815-10 (as
successor to FASB Statement 133), and (i) any costs, expenses and charges
through the fiscal quarter ending September 30, 2017, relating to one-time
start-up costs for fleet preparations, including exceptional repairs and
maintenance and business wind-down expenses in an amount up to (i) $25,000,000
for each of the four fiscal quarter periods ending December 31, 2016, March 31,
2017 and June 30, 2017 and (ii) $16,600,000 for the four fiscal quarter period
ending September 30, 2017, minus, to the extent included in determining Net

 

3



--------------------------------------------------------------------------------

Income, extraordinary gains and other non-cash items which would increase Net
Income, all calculated on a consolidated basis in accordance with GAAP;
provided, however, that following any Permitted Acquisition by the Borrower or
any of its Subsidiaries, calculation of EBITDA for the fiscal quarter in which
such Permitted Acquisition occurred and each of the three fiscal quarters
immediately following such Permitted Acquisition shall be made on a Pro Forma
Basis.

2.4. Amendment to Section 2.3. Section 2.3 is hereby amended by

(i) making clause (b) thereof the new clause (d) and replacing the first
sentence thereof with the following:

“Amounts to be applied in connection with prepayments made pursuant to
Section 2.3(a), Section 2.3(b) and Section 2.3(c) shall be applied to the
repayment of the Loans in accordance with Section 2.11.” ; and

(ii) adding the following as the new clauses (b) and (c):

(b) If, at any time, (i) the Borrower has outstanding Loans and (ii) the
Consolidated Cash Balance exceeds the Consolidated Cash Balance Threshold as of
the close of business on the most recently ended Business Day, then the Borrower
shall, within two Business Days, prepay the Loans in an aggregate principal
amount equal to such excess.

(c) If at any time before the Reduced Leverage Date the aggregate principal
amount of Loans outstanding shall exceed an amount equal to 12.5% of
Consolidated Tangible Assets as set forth in the financial statements most
recently delivered pursuant to Section 6.1, then the Borrower shall, within two
Business Days, prepay the Loans in an aggregate principal amount equal to such
excess.

2.5. Amendment to Section 2.7. Section 2.7 is hereby amended by (i) deleting the
last word “and” from clause (c) thereof, (ii) replacing “.” at end of clause
(d) thereof with “;” and (iii) adding the following as the new clauses (e) and
(f):

(e) the amount of the Consolidated Cash Balance (without regard to the requested
Advance) and the pro forma amount of the Consolidated Cash Balance (giving
effect to the requested Advance); and

(f) if prior to the Reduced Leverage Date, the aggregate principal amount of
Loans outstanding (giving effect to the requested Advance) and the amount equal
to 12.5% of Consolidated Tangible Assets as set forth in the financial
statements most recently delivered pursuant to Section 6.1.

2.6. Amendment to Article II. Article II is hereby amended by adding the
following as Section 2.21:

Section 2.21. Increase of Aggregate Commitment.

 

4



--------------------------------------------------------------------------------

(a) Subject to the conditions set forth in Section 2.21(b), the Borrower may, on
one or more occasions, increase the Aggregate Commitment then in effect (any
such increase an “Incremental Increase”) by increasing the Commitment of a
Lender or by causing a Person that at such time is not a Lender to become a
Lender and have a Commitment (an “Additional Lender”).

(b) Any increase in the Aggregate Commitment shall be subject to the following
additional conditions:

(i) such increase shall not be less than $50,000,000 (and increments of
$10,000,000 above that minimum) unless the Administrative Agent otherwise
consents; provided that the aggregate amount of Incremental Increases since the
Third Amendment shall not exceed $100,000,000;

(ii) as of the effective date of such Incremental Increase, no Default or Event
of Default shall have occurred and be continuing immediately after giving effect
to such increase and the representations and warranties of the Borrower and the
Guarantors set forth in this Agreement and in the other Loan Documents shall be
true and correct in all material respects on and as of the date of such
effective date, except to the extent any such representations and warranties are
expressly limited to an earlier date, in which case, on and as of the date of
such increase such representations and warranties shall be true and correct in
all material respects as of such specified earlier date;

(iii) no Lender’s Commitment may be increased without the consent of such
Lender;

(iv) the Administrative Agent and each Issuing Lender must consent to the
addition of any Additional Lender, in each case, such consent not to be
unreasonably withheld or delayed;

(v) the increase shall be on the exact same terms and pursuant to the exact same
documentation applicable to this Agreement;

(vi) receipt by the Administrative Agent of (A) board resolutions and officers’
certificates consistent with those delivered on the Closing Date and
(B) reaffirmation agreements and/or such amendments to the Collateral Documents,
in each case, as may be reasonably requested by the Administrative Agent in
order to ensure that such incremental indebtedness is provided with the benefit
of the applicable Loan Documents;

(vii) after giving effect to the effective date of such increase, the Total
Leverage Ratio shall be less than 4.00 to 1.00; and

(viii) on the effective date of such increase, no Eurodollar Advances shall be
outstanding or if any Eurodollar Advances are outstanding, then the effective
date of such increase shall be the last day of the Interest Period in respect of
such Eurodollar Advance unless the Borrower pays compensation required pursuant
to Section 3.3.

 

5



--------------------------------------------------------------------------------

(c) With the consent of the Lenders providing an Incremental Increase, the
Borrower, and to the extent applicable, the Administrative Agent and the Issuing
Lender(s) (and without the consent of any other Lenders), the Loan Documents may
be amended or supplemented in a writing (which may be executed and delivered by
the Borrower and the Administrative Agent) substantially in the form of Exhibit
E to reflect any changes necessary to give effect to such Incremental Increase
and make any Additional Lender a party to this Agreement.

2.7. Amendment to Section 4.2. Section 4.2 is hereby amended by (i) deleting the
proviso in clause (c) thereof in its entirety, (ii) replacing the reference to
“Section 6.18.4” in clause (c) thereof with “Section 4.2(d)” and (ii) adding the
following as the new clauses (d) and (e):

(d) The Consolidated Cash Balance immediately prior to such Advance and the pro
forma Consolidated Cash Balance, immediately after giving effect to such Advance
and the use of proceeds thereof, shall not exceed the Consolidated Cash Balance
Threshold.

(e) If prior to the Reduced Leverage Date, the aggregate principal amount of
Loans outstanding (after giving effect to such Advance) shall not exceed an
amount equal to 12.5% of Consolidated Tangible Assets as set forth in the
financial statements most recently delivered pursuant to Section 6.1.

2.8. Amendment to Section 6.18.1(b). Section 6.18.1(b) is hereby amended and
restated as follows:

(b) Consolidated Net Debt Ratio. The Parent will not permit the ratio,
determined on a Pro Forma Basis (the “Consolidated Net Debt Ratio”), of (i) the
Funded Indebtedness of the Parent and its Subsidiaries, minus Unrestricted
Domestic Cash, determined on a consolidated basis as of the end of each fiscal
quarter (the determination date) to (ii) EBITDA for the four fiscal quarters
ending with such determination date, to be greater than the figure set forth
below:

 

Fiscal Quarter End

   Maximum Consolidated
Net Debt Ratio  

December 31, 2017

     7.25 to 1.00   

March 31, 2018

     6.25 to 1.00   

June 30, 2018

     6.00 to 1.00   

September 30, 2018

     5.50 to 1.00   

December 31, 2018 and each fiscal quarter end thereafter

     5.25 to 1.00   

The Consolidated Net Debt Ratio shall not be tested prior to December 31, 2017.

 

6



--------------------------------------------------------------------------------

2.9. Amendment to Section 6.18.3. Section 6.18.3 is hereby amended and restated
as follows:

Minimum Interest Coverage Ratio. The Parent will not permit the ratio,
determined on a Pro Forma Basis (the “Interest Coverage Ratio”), of (a) EBITDA
for the four fiscal quarters ending with each fiscal quarter (the determination
date) to (b) Interest Expense actually paid in cash during the four fiscal
quarters ending with such determination date, to be less than the figure set
forth below:

 

Fiscal Quarter End

   Interest Coverage Ratio  

September 30, 2017

     1.10 to 1.00   

December 31, 2017

     1.50 to 1.00   

March 31, 2018

     1.75 to 1.00   

June 30, 2018

     2.00 to 1.00   

September 30, 2018 and each fiscal quarter thereafter

     2.25 to 1.00   

The Minimum Interest Coverage Ratio shall not be tested prior to September 30,
2017.

2.10. Amendment to Section 6.18.4. Section 6.18.4 is hereby deleted in its
entirety.

2.11. Amendment to Schedules. Schedule 1, Schedule 1A and Schedule 2 are hereby
amended and restated to read as set forth on Schedule 1, Schedule 1A and
Schedule 2 attached hereto, respectively.

2.12. Amendment to Exhibits. Exhibit E attached hereto is hereby added as an
exhibit.

Section 3. Conditions Precedent. Upon the date on which each of the following
conditions is satisfied (or waived in accordance with Section 9.12 of the Credit
Agreement) (such date, the “Satisfaction Date”), this Amendment shall be deemed
effective as of December 31, 2016 (such date, the “Third Amendment Effective
Date”):

3.1. Execution and Delivery. The Administrative Agent shall have received from
the Loan Parties, each Existing Issuing Lender, the New Issuing Lender and the
Lenders constituting the Required Lenders, counterparts (in such number as may
be requested by the Administrative Agent) of this Amendment signed on behalf of
such Person.

3.2. Payment of Expenses. The Administrative Agent and the Lenders shall have
received (a) all fees required to be paid on the Satisfaction Date including,
without duplication, an amendment fee for the account of each Lender that
delivers and executes its signature page consenting to the Amendment by 5:00
p.m. Houston, Texas time February 9, 2017, in an amount equal to 0.05% in
respect of such Lender’s Commitment under the Credit Agreement in effect on the
Third Amendment Effective Date after giving effect to Section 2.10 hereof and
(b) all other fees and amounts due and payable on or prior to the Satisfaction
Date, including, to the extent invoiced at least one Business Day prior to the
Satisfaction Date, reimbursement or payment of all documented out-of-pocket
expenses required to be reimbursed or paid by the Borrower under the Credit
Agreement.

 

7



--------------------------------------------------------------------------------

3.3. No Default or Event of Default. No Default or Event of Default shall have
occurred and be continuing as of the date hereof, after giving effect to the
terms of this Amendment.

The Administrative Agent is hereby authorized and directed to declare this
Amendment to be effective when it has received documents confirming or
certifying, to the satisfaction of the Administrative Agent, compliance with the
conditions set forth in this Section 3 or the waiver of such conditions as
permitted hereby. Such declaration shall be final, conclusive and binding upon
all parties to the Credit Agreement for all purposes.

Section 4. Miscellaneous.

4.1. Confirmation. The provisions of the Credit Agreement, as amended by this
Amendment, shall remain in full force and effect following the effectiveness of
this Amendment.

4.2. Ratification and Affirmation; Representations and Warranties. Each Loan
Party hereby (a) acknowledges the terms of this Amendment; (b) ratifies and
affirms its obligations under, and acknowledges, renews and extends its
continued liability under, each Loan Document to which it is a party and agrees
that each Loan Document to which it is a party remains in full force and effect,
except as expressly amended hereby, notwithstanding the amendments contained
herein; and (c) represents and warrants to the Lenders that as of the date
hereof, after giving effect to the terms of this Amendment: (i) all of the
representations and warranties contained in each Loan Document to which it is a
party are true and correct in all material respects, except to the extent any
such representations and warranties are stated to relate solely to an earlier
date, in which case, such representations and warranties shall have been true
and correct in all material respects on and as of such earlier date (provided
that such materiality qualifier shall not be applicable to any representation or
warranty that is already qualified or modified by materiality in the Credit
Agreement) and (ii) no Default or Event of Default has occurred and is
continuing.

4.3. No Waiver; Loan Document. The execution, delivery and effectiveness of this
Amendment shall not, except as expressly provided herein, operate as a waiver of
any right, power or remedy of any Lender or the Administrative Agent under any
of the Loan Documents, nor constitute a waiver of any provision of any of the
Loan Documents. On and after the Third Amendment Effective Date, this Amendment
shall for all purposes constitute a Loan Document.

4.4. Counterparts. This Amendment may be executed by one or more of the parties
hereto in any number of separate counterparts, and all of such counterparts
taken together shall be deemed to constitute one and the same instrument.
Delivery of this Amendment by facsimile or electronic transmission in portable
document format (.pdf) shall be effective as delivery of a manually executed
counterpart hereof.

4.5. Release of Claims. Each Loan Party, by signing below hereby waives and
releases each of the Administrative Agent, the Issuing Lenders, the Lenders,
their respective Affiliates (including Affiliates which acted as arrangers of
and bookrunners for the Credit Agreement) and their and their Affiliates’
respective directors, officers, employees, attorneys, advisors and consultants
from any and all claims, offsets, defenses and counterclaims of any Loan Party
arising on or prior to the execution of this Amendment in connection with any
action or inaction by any such Person under or in respect of the Loan Documents
or this Amendment, such waiver and releases being with full knowledge and
understanding of the circumstances and effect thereof and after having consulted
legal counsel with respect thereto. The Loan Parties acknowledge that none of
the Administrative Agent, the Issuing Lenders, the Lenders or their respective
Affiliates is acting as a fiduciary for or advisor to the Loan Parties.

 

8



--------------------------------------------------------------------------------

4.6. NO ORAL AGREEMENT. THIS AMENDMENT, THE CREDIT AGREEMENT AND THE OTHER LOAN
DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND THEREWITH REPRESENT THE FINAL
AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR UNWRITTEN ORAL AGREEMENTS OF THE PARTIES. AS OF THE DATE OF
THIS AMENDMENT, THERE ARE NO ORAL AGREEMENTS BETWEEN THE PARTIES.

4.7. GOVERNING LAW. THIS AMENDMENT (INCLUDING, BUT NOT LIMITED TO, THE VALIDITY
AND ENFORCEABILITY HEREOF) SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

[SIGNATURES BEGIN NEXT PAGE]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first written above.

 

BORROWER:     SESI, L.L.C.     By:   /s/ Robert S. Taylor     Name:   Robert S.
Taylor     Title:   Executive Vice President, Chief Financial Officer and
Treasurer PARENT:     SUPERIOR ENERGY SERVICES, INC.     By:   /s/ Robert S.
Taylor     Name:   Robert S. Taylor     Title:   Executive Vice President, Chief
Financial Officer and Treasurer

 

SUBSIDIARY GUARANTORS:     1105 PETERS ROAD, L.L.C.     ALLIANCE ENERGY SERVICE
CO. LLC     COMPLETE ENERGY SERVICES, INC.     H.B. RENTALS, L.C.     INTEGRATED
PRODUCTION SERVICES, INC.     STABIL DRILL SPECIALTIES, L.L.C.     SUB-SURFACE
TOOLS, L.L.C.     SUPERIOR ENERGY SERVICES-NORTH AMERICA SERVICES, INC.    
TEXAS CES, INC.     WARRIOR ENERGY SERVICES CORPORATION     WILD WELL CONTROL,
INC.     WORKSTRINGS INTERNATIONAL, L.L.C.     By:   /s/ Robert S. Taylor    
Name:   Robert S. Taylor     Title:   Vice President and Treasurer     MONUMENT
WELL SERVICE CO.     PUMPCO ENERGY SERVICES, INC.     By:   /s/ Robert S. Taylor
    Name:   Robert S. Taylor     Title:   Vice President, Treasurer and
Assistant Secretary     SUPERIOR ENERGY SERVICES, L.L.C.     By:   /s. Robert S.
Taylor     Name:   Robert S. Taylor     Title:   Executive Vice President, Chief
Financial Officer and Treasurer

Signature Page to Third Amendment to

Fourth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT, ISSUING LENDER AND LENDER:     JPMORGAN CHASE BANK, N.A.  
  By:   /s/ Darren Vanek     Name:   Darren Vanek     Title:   Authorized
Signatory

Signature Page to Third Amendment to

Fourth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

ISSUING LENDER AND LENDER:     BANK OF AMERICA, N.A.     By:   /s/ Tyler Ellis  
  Name:   Tyler Ellis     Title:   Director

Signature Page to Third Amendment to

Fourth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

LENDER:     WELLS FARGO BANK, N.A.     By:  

/s/ Timoth P. Gebauer

    Name:   Timothy P. Gebauer     Title:   Director

Signature Page to Third Amendment to

Fourth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

LENDER:     CAPITAL ONE, NATIONAL ASSOCIATION     By:  

/s/ Matthew Molero

    Name:   Matthew Molero     Title:   Senior Vice President

Signature Page to Third Amendment to

Fourth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

LENDER:     WHITNEY BANK     By:  

/s/ Hollie L. Ericksen

    Name:   Hollie L. Ericksen     Title:   Senior Vice President

Signature Page to Third Amendment to

Fourth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

LENDER:     ROYAL BANK OF CANADA     By:  

/s/ Jay T. Sartain

   

Name:

  Jay T. Sartain     Title:   Authorized Signatory

Signature Page to Third Amendment to

Fourth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

LENDER:     THE BANK OF NOVA SCOTIA     By:  

/s/ Mark Sparrow

    Name:   Mark Sparrow     Title:   Director

Signature Page to Third Amendment to

Fourth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

 

ISSUING LENDER AND LENDER:     CITIBANK, N.A.     By:  

/s/ Peter T. Baumann

    Name:   Peter T. Baumann     Title:   Managing Director

Signature Page to Third Amendment to

Fourth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

SCHEDULE 1

COMMITMENT AMOUNTS OF THE LENDERS

 

Name of Lender

   Commitments      Total Pro Rata
Share  

JPMorgan Chase Bank, N.A.

   $ 63,900,000         21.3 % 

Wells Fargo Bank, N.A.

   $ 54,300,000         18.1 % 

Bank of America, N.A.

   $ 41,400,000         13.8 % 

Capital One, National Association

   $ 31,800,000         10.6 % 

Whitney Bank

   $ 29,400,000         9.8 % 

Royal Bank of Canada

   $ 29,100,000         9.7 % 

The Bank of Nova Scotia

   $ 27,000,000         9.0 % 

Citibank, N.A.

   $ 23,100,000         7.7 % 

Aggregate Commitment

   $ 300,000,000.00         100.000000000 % 

 

 

Schedule 1



--------------------------------------------------------------------------------

SCHEDULE 1A

L/C COMMITMENT AMOUNTS OF THE ISSUING LENDERS

 

Name of Issuing Lender

   L/C Commitment  

JPMorgan Chase Bank, N.A.

   $ 50,000,000.00   

Bank of America, N.A.

   $ 40,000,000.00   

Citibank, N.A.

   $ 10,000,000.00   

Aggregate L/C Commitments

   $ 100,000,000.00   

 

 

Schedule 1



--------------------------------------------------------------------------------

SCHEDULE 2

PRICING SCHEDULE

(a) For any day from the Third Amendment Effective Date (as defined in the Third
Amendment) and for each fiscal quarter during which the Total Leverage Ratio as
of the last day of such fiscal quarter is equal to or greater than 4.00 to 1.00,
the Pricing Schedule is as follows:

 

Category

   Corporate Rating
(S&P/Moody’s)    Applicable
Margin for
Eurodollar
Loans     Applicable
Margin for
Alternate Base
Rate Loans     Commitment
Fee Rate     Letter of
Credit Fee
Rate  

1

   BBB-/Baa3      2.75 %      1.75 %      0.50 %      2.50 % 

2

   BB+/Ba1      3.00 %      2.00 %      0.50 %      2.75 % 

3

   BB/Ba2      3.50 %      2.50 %      0.50 %      3.25 % 

4

   BB-/Ba3      3.75 %      2.75 %      0.50 %      3.50 % 

(b) For any fiscal quarter during which the Total Leverage Ratio as of the last
day of such fiscal quarter is less than 4.00 to 1.00, the Pricing Schedule is as
follows:

 

Category

   Corporate Rating
(S&P/Moody’s)    Applicable
Margin for
Eurodollar
Loans     Applicable
Margin for
Alternate Base
Rate Loans     Commitment
Fee Rate     Letter of
Credit Fee
Rate  

1

   BBB-/Baa3      2.25 %      1.25 %      0.50 %      2.25 % 

2

   BB+/Ba1      2.50 %      1.50 %      0.50 %      2.50 % 

3

   BB/Ba2      3.00 %      2.00 %      0.50 %      3.00 % 

4

   BB-/Ba3      3.25 %      2.25 %      0.50 %      3.25 % 

The Pricing Schedule on any day will be based on the highest Corporate Rating.
If S&P or Moody’s does not have a Corporate Rating in effect, then such rating
agency not having a Corporate Rating in effect shall be deemed to have
established a Corporate Rating in Category 4. If the Corporate Ratings
established or deemed to have been established fall within different Categories,
the Pricing Schedule shall be based on the higher of the Corporate Ratings,
unless one of the Corporate Ratings is two or more Categories lower than the
other, in which case the Pricing Schedule shall be determined by reference to
the Category next below that of the higher of the Corporate Ratings. Each change
in the Pricing Schedule (other than as a result of a change in the rating system
of such rating agency) shall be effective as of the date on which a Corporate
Rating change is first publically announced by the applicable rating agency, and
such change shall apply during the period commencing on the effective date of
such change and end on the date immediately preceding the effective date of the
next such change.

 

 

Schedule 5 - 1



--------------------------------------------------------------------------------

EXHIBIT E

[FORM OF] INCREMENTAL INCREASE AGREEMENT

THIS INCREMENTAL INCREASE AGREEMENT (this “Agreement”) dated as of
[            ], is between [Insert name of Increasing Lender1] (the “Increasing
Lender”), SESI, L.L.C., a Delaware limited liability company (“Borrower”),
Superior Energy Services, Inc. (“Parent”) [and][,] JPMorgan Chase Bank, National
Association, as administrative agent (in such capacity, the “Administrative
Agent”) [and JPMorgan Chase Bank, National Association and Bank of America,
N.A., each as an Issuing Lender (collectively, “Issuing Lenders”)]. Unless
otherwise defined herein, each capitalized term used herein has the meaning
assigned to it in the Credit Agreement.

R E C I T A L S

A. Reference is made to the Fourth Amended and Restated Credit Agreement dated
as of February 22, 2016 (as the same may be amended, supplemented, restated or
otherwise modified from time to time, the “Credit Agreement”), among the
Borrower, the Parent, the Administrative Agent, the Issuing Lenders and each
lender and other party from time to time party thereto.

B. Pursuant to Section 2.21 of the Credit Agreement, the Borrower has requested
that the Aggregate Commitment be increased to $[•] by increasing the Increasing
Lender’s Commitment by $[•]2 (the “New Commitment”) to $[•], which will be
available on the Effective Date (as defined below).

C. The Increasing Lender is willing to increase its Commitment to the amount set
forth opposite the Increasing Lender’s name on Annex A hereto.

D. Each of the Administrative Agent and Issuing Lender(s) is willing to consent
to the increase in the Commitment of the Increasing Lender.

E. NOW, THEREFORE, in consideration of the premises and the mutual covenants
herein contained, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

Section 1.01 Commitment Increase.

(a) Attached hereto as Annex A is a new Schedule 1 to the Credit Agreement which
amends and restates the existing Schedule 1 to the Credit Agreement.

(b) Pursuant to Section 2.21(b) of the Credit Agreement, on the Effective Date,
the New Commitment (and any Loans and L/C Exposure in connection with such New
Commitment) shall automatically and without further action by any Person
constitute Commitments and Aggregate Exposure of the Increasing Lender which
shall be governed on the exact same terms and documentation applicable to the
Credit Agreement and the other Loan Documents.

Section 1.02 Representations and Warranties; Agreements. The Increasing Lender
hereby: (a) represents and warrants that (i) it has full power and authority,
and has taken all action necessary, to execute and deliver this Agreement and to
consummate the transactions contemplated hereby, (ii) it has received a copy of
the Credit Agreement, together with copies of the most recent financial
statements

 

 

 

1  Update as necessary if more than one lender is coming in as an Increasing
Lender.

2 

Shall not be less than $[50,000,000].

 

Exhibit E



--------------------------------------------------------------------------------

delivered thereunder, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Agreement and to increase its Commitment, on the basis of which it has made such
analysis and decision independently and without reliance on the Administrative
Agent or any other Lender; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Credit Agreement, and (ii) it will perform in accordance with the terms of
the Credit Agreement, all of the obligations which by the terms of the Credit
Agreement are required to be performed by it as a Lender.

Section 1.03 Effectiveness. This Agreement shall become effective only upon the
satisfaction of the following conditions precedent (the date of such
satisfaction of the following conditions being referred to herein as the
“Effective Date”):

(a) The Borrower, the Administrative Agent[, each Issuing Lender] and the
Increasing Lender[s] shall have executed and delivered counterparts of this
Agreement.

(b) The New Commitment shall not be for an amount less than $[50,000,000] (and
increments of $10,000,000 above that minimum) unless the Administrative Agent
otherwise consents and, after giving effect to the New Commitment provided in
this Agreement, the aggregate amount of Incremental Increases shall not exceed
$100,000,000.

(c) Prior to and after giving effect to the matters contemplated by this
Agreement, as of the Effective Date, no Default or Event of Default shall have
occurred and be continuing.

(d) The Administrative Agent shall have received a certificate from an
Authorized Officer of the Borrower certifying as to the matters set forth in
Section 1.03(b), Section 1.03(g) and Section 1.04 of this Agreement.

(e) The Administrative Agent shall have received a certificate of a Responsible
Officer of the Borrower (i) setting forth resolutions of its board of directors
or other appropriate governing body with respect to the authorization of the
Borrower to execute and deliver this Agreement and (ii) otherwise substantially
in the form of the certificate delivered on the Closing Date pursuant to
Section 6.01(c) of the Credit Agreement, with appropriate insertions and
attachments referenced in such section, and if no amendments or other
modifications have been made to the attachments and documents included in such
certificate since the Closing Date, certification by such Responsible Officer
that no changes have occurred in any such documents, as applicable.

(f) [The administrative agent shall have received reaffirmation agreements
and/or such amendments to the Security Instruments as may be reasonably
requested by the Administrative Agent in order to ensure that such incremental
Indebtedness is provided with the benefit of the applicable Loan Documents.]

(g) As of the effective date, after giving effect to the New Commitments, the
Total Leverage Ratio shall be less than 4.00 to 1.00.

(h) Unless the Borrower pays any required compensation pursuant to Section 3.3
of the Credit Agreement, no Eurodollar Advances shall be outstanding as of the
Effective Date, or if any Eurodollar Advances are outstanding, then the
Effective Date shall have occurred on the last day of the Interest Period in
respect of such Eurodollar Advances.

 

Exhibit E



--------------------------------------------------------------------------------

The Administrative Agent shall notify the Borrower and the Increasing Lender of
the Effective Date, and such notice shall be conclusive and binding.

Section 1.04 Representations and Warranties. Prior to and after giving effect to
the matters contemplated by this Agreement, the representations and warranties
of the Borrower and the Guarantors set forth in the Credit Agreement and in the
other Loan Documents are true and correct in all material respects on and as of
the date of the Effective date, except to the extent any such representations
and warranties are expressly limited to an earlier date, in which case, on and
as of the date of such increase such representations and warranties shall be
true and correct in all material respects as of such specified earlier date.

Section 1.05 Counterparts. This Agreement may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic image scan transmission shall be as
effective as delivery of a manually executed counterpart of this Agreement.

Section 1.06 Governing Law; Submission to Jurisdiction.

(a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK.

(b) ARTICLE XV OF THE CREDIT AGREEMENT (CHOICE OF LAW; CONSENT TO JURISDICTION;
WAIVER OF JURY TRIAL) IS HEREBY INCORPORATED HEREIN BY REFERENCE AND SHALL APPLY
TO THIS AGREEMENT MUTATIS MUTANDIS.

Section 1.07 Severability. Any provision in this Agreement that is held to be
inoperative, unenforceable, or invalid in any jurisdiction shall, as to that
jurisdiction, be inoperative, unenforceable, or invalid without affecting the
remaining provisions in that jurisdiction or the operation, enforceability, or
validity of that provision in any other jurisdiction, and to this end the
provisions of this Agreement are declared to be severable.

Section 1.08 Notices. All communications and notices hereunder shall be in
writing and given as provided in Section 13.1 of the Credit Agreement.

Section 1.09 Effect of Agreement. The provisions of the Credit Agreement, as
amended by this Agreement, shall remain in full force and effect following the
Effective Date. On and after the Effective Date, this Agreement shall constitute
a Loan Document for all purposes of the Credit Agreement and the other Loan
Documents. On and after the Effective Date, the terms “Agreement”, “this
Agreement”, “herein”, “hereinafter”, “hereto”, “hereof”, and words of similar
import, as used in the Credit Agreement, shall, unless the context otherwise
requires, mean the Credit Agreement, as amended by this Agreement.

[Signature page follows]

 

 

Exhibit E



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first written above.

 

    SESI, L.L.C.     By:                                   
                                                                             
Name:     Title:     SUPERIOR ENERGY SERVICES, INC.    
By:                                                                             
                                    Name:                                     
Title: Administrative Agent:     JPMORGAN CHASE BANK, N.A.    
By:                                                                             
                                    Name:     Title: Increasing Lender:    
[                                     ]    
By:                                                                             
                                    Name:     Title: Issuing Lender:    
[                                     ]    
By:                                                                             
                                    Name:     Title:

 

Exhibit E



--------------------------------------------------------------------------------

ANNEX A

SCHEDULE 1

COMMITMENT AMOUNTS OF THE LENDERS

 

Name of Lender

   Commitments      Total Pro Rata Share  

[            ]

   $ [             ]       [             ]% 

[            ]

   $ [             ]       [             ]% 

[            ]

   $ [             ]       [             ]% 

[            ]

   $ [             ]       [             ]% 

[            ]

   $ [             ]       [             ]% 

[            ]

   $ [             ]       [             ]% 

[            ]

   $ [             ]       [             ]% 

[            ]

   $ [             ]       [             ]% 

Aggregate Commitment

   $ [             ]       100 % 

 

 

Exhibit E